Citation Nr: 1212702	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to 
May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated November 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

2.  Symptoms of tinnitus were not chronic in service.

3.  Symptoms of tinnitus have not been continuous since service separation.

4.  The Veteran's current tinnitus is not etiologically related to exposure to noise in service.  

5.  The Veteran sustained a right shoulder injury in service.

6.  Right shoulder disorder symptoms were not chronic in service.

7.  Right shoulder disorder symptoms have not been continuous since service separation.

8.  The Veteran does not have a current diagnosed right shoulder disability.

CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely September 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The VA "claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians . . . If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records."  38 C.F.R. § 3.159(c)(1)(i-ii).  While VA has a statutory and regulatory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA joints examination in August 2008 and a VA audiological examination in October 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of tinnitus and right shoulder disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Tinnitus

In July 2008, the Veteran filed a claim of service connection for tinnitus.  The Veteran has reported noise exposure in service.  Pursuant to the VA claim, the Veteran has also reported that he has had continuous symptoms of tinnitus since service separation. 

First addressing the question of current disability, after a review of all the lay and medical evidence, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran served as a tactical pilot in service.  In July 2008, the Veteran stated he was exposed to noise from constant noise from aircraft engines while flying large transport airplanes, all without hearing protection.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with constant exposure to noise from aircraft engines.  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of tinnitus in service.  Service treatment records are negative for any complaints by the Veteran, any abnormalities of the ears or hearing, or diagnosis of tinnitus.  In the July 1978 service retirement examination report, which includes a clinical examination, the service examiner did not diagnose tinnitus.  The July 1978 service separation examiner's review of the history is also negative for any reports of complaints or symptoms of the ears or tinnitus.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of tinnitus in service, or complaints, treatment, or diagnosis of tinnitus either during service or at service separation in May 1979.

The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have not been continuous since service separation in May 1979.  As indicated, at the May 1979 service retirement examination, the Veteran denied any tinnitus and his ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of tinnitus after service separation until many years later in 2008.  

With regard to the Veteran's assertions, that tinnitus began in service and that his tinnitus has continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his tinnitus, his recent report of continuous symptoms since service, made pursuant to the claim for compensation, is outweighed by the other, more contemporaneous lay and medical evidence of record, including the Veteran's own previously reported histories and complaints on multiple occasions, and is not credible.  See Charles, 16 Vet. App. at 370.  

The Board finds that the Veteran's statements as to chronic tinnitus symptoms in service and continuous tinnitus symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service tinnitus complaints, symptoms, or treatment, the Veteran's denial of any complaints at service separation and after service separation until July 2008, and the absence of any findings or diagnosis of tinnitus after service separation until 
July 2008.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Veteran's recent statements of chronic tinnitus symptoms in service and continuous tinnitus symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  A November 1979 VA treatment record does not reflect that the Veteran was diagnosed with tinnitus or reflect any report of chronic tinnitus symptoms in service or continuous tinnitus symptoms since service separation.  Private treatment records dated from September 2005 to October 2008 do not reflect that the Veteran was diagnosed with tinnitus or reflect any report of chronic tinnitus symptoms in service or continuous tinnitus symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic tinnitus symptoms in service, or continuous tinnitus symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of tinnitus symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service until 2008 are more probative than the more ambivalent and inconsistent statements regarding tinnitus made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in June 1979 did not include or mention tinnitus; the first time the Veteran had asserted tinnitus during service and continuous tinnitus symptoms since service was in July 2008.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1979 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus at the time of the June 1979 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of tinnitus symptomatology at the time he filed the claim.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to his active service, specifically including the noise exposure during service.  In an October 2008 VA audiological opinion, which weighs against the Veteran's claim, the Veteran denied having any tinnitus or tinnitus symptoms and the VA examiner opined that the Veteran did not have tinnitus.  

The October 2008 VA audiological opinion is of high probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case that included the loud noise exposure in service, the absence of complaints of tinnitus in service as indicated by the service treatment records, and the Veteran's specific denial of tinnitus at the October 2008 VA audiological examination.  The VA examiner relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of a relationship between the Veteran's current tinnitus and the loud noise exposure during service, including no credible evidence of chronic symptoms of tinnitus in service or continuous symptoms of tinnitus after service that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Right Shoulder Disorder

The Veteran contends that he has a right shoulder disorder that began during active service.  During the current claim, the Veteran asserted that he injured his right shoulder during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a right shoulder injury in service, but that right shoulder disorder symptoms were not chronic in service.  An April 1979 service treatment record shows that the Veteran reported right shoulder pain.  The service examiner diagnosed possible right shoulder arm syndrome; the Veteran was prescribed medication and was placed on temporary restricted duty.  

The Veteran's service treatment records indicate that the Veteran's right shoulder injury in April 1979 resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right shoulder injury.  The evidence in this case includes an April 1979 service treatment record entry that reflected that most of the numbness in the right shoulder had resolved.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right shoulder disorder have not been continuous since service separation in May 1979.  Following service separation in May 1979, the evidence of record shows no diagnosis or treatment for a right shoulder disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a right shoulder disorder in service or continuous right shoulder disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).    

While the Veteran is competent to state that he had right shoulder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic right shoulder disorder symptoms in service and continuous right shoulder disorder symptoms since service, made in the context of the July 2008 claim for service connection (disability compensation) for a right shoulder disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles.  

The Veteran's recent statements of chronic right shoulder disorder symptoms in service and continuous post-service right shoulder disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  A November 1979 VA treatment record does not reflect that the Veteran was diagnosed with a right shoulder disability.  A November 1979 VA X-Ray reflects a normal right shoulder.  Private treatment records dated from September 2005 to October 2008 do not reflect that the Veteran was diagnosed with a right shoulder disability or reflect any report of chronic right shoulder disorder symptoms in service or continuous right shoulder disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic right shoulder disorder symptoms in service, or continuous right shoulder disorder symptoms since service.  See Cartright, at 25; Pond.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of right shoulder disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service are more probative than the more ambivalent and inconsistent statements regarding a right shoulder disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in June 1979 did not include or mention a right shoulder disorder; the first time the Veteran had asserted a right shoulder disorder during service and continuous right shoulder disorder symptoms since service was in July 2008.  See Cromer (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection, but did not mention right shoulder disorder symptoms at that time.  This suggests to the Board that there was no pertinent right shoulder disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1979 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right shoulder disosrder at the time of the June 1979 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of right shoulder symptomatology at the time he filed the claim.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a right shoulder disability.  In the 
August 2008 VA spine examination, the Veteran reported intermittent pain in the right shoulder.  The VA examiner diagnosed a normal right shoulder, with no intrinsic right shoulder pain.  The VA examiner opined that the right shoulder pain was a referred pain from the neck into the shoulder and arm area.  The Veteran has reported current intermittent right shoulder pain; however, the report of such pain does not equate to a diagnosis of current right shoulder disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a right shoulder disorder, but there is still no evidence of current diagnosed disability of the right shoulder.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 
3 Vet. App. at 225.

In this case, the weight of the record of evidence demonstrates that the Veteran sustained a right shoulder injury in service, did not experience chronic symptoms of a right shoulder disorder during service, has not experienced continuous right shoulder disorder symptomatology since service, and does not currently have a diagnosed right shoulder disability.  For these reasons, service connection for a right 

shoulder disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right shoulder disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


